 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHET PRUITT,                                       No. 2:20-cv-0632 KJM AC P
12                         Plaintiff,
13              v.                                       ORDER
14    MANJULA BOBBALA, et al.,
15                         Defendants.
16

17          Plaintiff is a state prisoner proceeding through counsel with a civil rights action pursuant

18   to 42 U.S.C. § 1983. The parties have filed a stipulated request to continue the June 2, 2021

19   hearing on defendants’ motions to dismiss and to allow plaintiff to conduct limited discovery

20   related to his medical records and the identities of officials involved in plaintiff’s medical

21   treatment. ECF No. 31.

22          Good cause appearing, IT IS HEREBY ORDERED that:

23          1. The June 2, 2021 hearing on defendants’ motions to dismiss is continued to July 28,

24   2021, at 10:00 a.m.

25          2. Plaintiff may conduct limited discovery as outlined in the parties’ stipulation (ECF

26   No. 31).

27   ////

28   ////
                                                        1
 1          3. Defendants shall respond to plaintiff’s discovery requests within the time provided by
 2   the Federal Rules of Civil Procedure unless the parties have agreed to a different time for
 3   responses.
 4   DATED: May 12, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
